Citation Nr: 0004984	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung condition as 
a residual of exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This appeal arose from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
lung condition and which refused to reopen the claim for 
service connection for a low back disorder (which had 
previously been denied by the RO in February 1988).


FINDINGS OF FACT

1.  The veteran has not been shown by credible medical 
evidence to suffer from a chronic lung condition which can be 
related to his period of service.

2.  The RO denied entitlement to service connection for a low 
back disorder in February 1988.

3.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a low back disorder, to 
include degenerative arthritis, which either began in service 
or manifested to a compensable degree within one year of 
separation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for service connection for the residuals of exposure to 
ionizing radiation, specifically a lung disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(d), 3.311 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for a low back disorder in February 1988 
is not new and material, so that the claim is not reopened, 
and the 1988 decision of the RO is final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a lung 
disorder as a residual of exposure to 
ionizing radiation

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer, cancer of 
the salivary glands, and primary liver cancer.  A radiation 
exposed veteran is one who, while serving on active duty, was 
exposed to a radiation risk activity.  These activities 
include on-site participation involving atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki between August 6, 1945 and July 1, 1946, and 
internment as a POW of the Japanese who was subject to the 
same degree of exposure as a member of the Hiroshima or 
Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease and urinary tract cancer, to include 
prostate cancer.

The veteran claimed that he was exposed to radiation fall-out 
from the detonation over Hiroshima while serving aboard the 
USS Pleiades.  

A review of the service medical records included a November 
1943 entrance examination which indicated that his lungs were 
normal.  A chest x-ray was negative.  No complaints of or 
treatment for a lung condition were noted during service.  At 
the time of his May 1946 separation examination, his lungs 
were found to be normal and his chest x-ray was negative.

A private hospitalization of the veteran in December 1982 for 
an unrelated problem contained a negative chest x-ray.  His 
lungs were noted to be clear to auscultation and percussion.  
These findings were again noted in August 1987 correspondence 
from a private physician.  A January 1995 VA chest x-ray 
found that his lungs were fully expanded and hyperventilated.  

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, it is initially noted that there is no 
evidence that the veteran currently suffers from any lung 
condition.  Therefore, the existence of a current disability 
has not been established.  He has alleged that he was exposed 
to radiation fall-out from the attack on Hiroshima.  However, 
there is no indication in the record that he participated in 
the occupation of Hiroshima between August 1945 and July 
1946.  Therefore, there is no objective evidence that the 
veteran is a "radiation exposed veteran" as defined by 
38 C.F.R. § 3.309(d).  Additionally, there is no suggestion 
in the service medical records that he ever complained of or 
was treated for a lung condition.  As a consequence, there is 
no evidence of the existence of an "injury" in service.  
Moreover, there is no indication that the veteran currently 
suffers from a radiogenic disease as listed under 38 C.F.R. 
§ 3.311, specifically, lung cancer.  As such, this section is 
not for application in the veteran's case.  

Given the lack of evidence concerning the current existence 
of a lung disorder which can in any way be related to his 
period of service, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for a lung disorder as a residual of exposure to 
ionizing radiation.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Whether new and material evidence 
has been presented to reopen the claim of 
entitlement to service connection for a 
back disability.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The evidence which was of record when this issue was 
considered by the RO in February 1988 will be briefly 
summarized.  The veteran's service medical records contained 
no complaints of or treatment for a back injury.  His spine 
was noted to be normal during the November 1943 entrance 
examination and during the May 1946 separation examination.  
A statement was submitted from a friend of the veteran's (the 
date is unclear) which indicated that the writer had known 
the veteran for years and that he had always had back 
trouble.

The veteran then submitted a statement from a private 
physician, written in August 1987.  This correspondence 
referred to a December 1982 period of hospitalization for low 
back pain and hypertension.  It was noted that the veteran 
had complained of low back ever since injuring his back at 
work on March 17, 1980.  Mild degenerative changes had been 
noted.

The evidence submitted since the February 1988 denial of 
service connection, included the report of his December 1982 
hospitalization.  This again noted that he had injured his 
back at work in 1980.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran currently 
suffers from arthritis in the low back accompanied by pain, 
which was first noted following a March 1980 on-the-job 
injury.  There was no indication of an injury suffered in 
service, no opinion relating his current condition to 
service, and no objective evidence of the existence of 
degenerative arthritis to a compensable degree within one 
year of his discharge.  The evidence submitted since the 1988 
denial shows nothing new to establish a relationship between 
his current condition and his period of service.  It merely 
continued to show that he had began to experience back 
trouble following a 1980 job-related injury.  An attempt to 
obtain additional records from private physicians was 
fruitless: the correspondence was returned to the RO as 
undeliverable.  While the veteran believes that his current 
back complaints are related to service, he is not competent, 
as a layperson, to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a back disorder.  Since it has been determined 
that no new evidence has been submitted, no further analysis 
is needed, for the evidence could not be "new and material" 
if it is not new.  Smith v. West, U.S. Vet. App. No. 95-638 
(April 7, 1999).


ORDER

Service connection for a lung disorder as a residual of 
exposure to ionizing radiation is denied.

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for a back 
disability, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

